Citation Nr: 0913050	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-16 662	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to whether the character of the appellant's 
discharge from his period of service from October 1967 to 
April 1969 is a bar to VA compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active service from March 1971 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision, in which the 
RO determined that the character of the appellant's discharge 
was a bar to VA compensation.  The appellant filed a notice 
of disagreement (NOD) in July 2006, and the RO issued a 
statement of the case (SOC) in May 2007.  The appellant filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in May 2007.

In February 2007, the appellant testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

In November 2008, the RO continued its determination that the 
character of the appellant's discharge was a bar to VA 
compensation (as reflected in a supplemental SOC (SSOC)).

The Board notes that medical evidence, consisting of a record 
of VA treatment, dated in February 2009, was associated with 
the claims file after the certification of the appeal to the 
Board.  While this record includes an assessment of post-
traumatic stress disorder, it does not in any way suggest 
that the appellant was insane at the time he committed the 
actions that resulted in his "other than honorable" 
discharge.  Indeed, it does not even address that question.  
As such, the evidence is not pertinent to the matter on 
appeal.  Thus, while the evidence submitted since November 
2008 was not accompanied by a signed waiver of RO 
consideration of the evidence, a remand of this matter for 
such consideration is unnecessary.  See 38 C.F.R. § 20.1304 
(2008).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished

2.  In a December 2004 administrative decision, the RO 
declined to reopen a previously denied claim as to whether 
the character of the appellant's discharge from his period of 
service from October 1967 to April 1969 is a bar to VA 
compensation; although notified of the denial, the appellant 
did not initiate an appeal.

3.  No new evidence associated with the claims file since the 
December 2004 decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim as to 
whether the character of the appellant's discharge from his 
period of service from October 1967 to April 1969 is a bar to 
VA compensation, or raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2004 RO decision declining to reopen the 
claim as to whether the character of the appellant's 
discharge from his period of service from October 1967 to 
April 1969 is a bar to VA compensation is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As evidence received since the RO's December 2004 
decision is not new and material, the criteria for reopening 
the claim as to whether the character of the appellant's 
discharge from his period of service from October 1967 to 
April 1969 is a bar to VA compensation are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection. See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Here, as will be discussed below, because of the character of 
the appellant's discharge for the period of service in 
question, the underlying claim for service connection cannot 
be substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  The appellant has been 
furnished the legal authority governing the underlying claim, 
and was afforded the opportunity to provide information and 
evidence pertinent to the claim.  Further, it appears that 
all evidence pertinent to the claim is of record.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the appellant in connection with 
the underlying claim.  

With respect to the notice discussed in Kent, the appellant 
did not receive pre-decisional notice with respect to the 
current petition to reopen.  The April 2006 RO decision 
reflects the initial adjudication of the petition.  However, 
the May 2007 SOC contains the law and regulations applicable 
to the underlying claim, as well as the definition of new and 
material evidence, and the provisions governing 
determinations of insanity.  This notice satisfies the 
substantive requirements of Kent.  After issuance of the SOC, 
and opportunity for the appellant to respond, the November 
2008 SSOC reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).  
The Board notes parenthetically that the appellant has made 
prior attempts to reopen, and a letter dated in April 2003 
was sent to the appellant, in response to one such prior 
petition, that informed him of the basis for the original 
denial, and instructed him of the necessity to submit new and 
material evidence.  Moreover, in conjunction with another 
petition to reopen, the appellant received a letter dated in 
July 2000, which included similar information.  Letters sent 
to the appellant, his Senator, and Member of Congress in 
response to a prior petition, specifically address the basis 
for the original denial (that his upgraded discharge was not 
affirmed by a discharge review board), and that the evidence 
submitted by the appellant did not relate to the basis for 
the prior denial.  

Moreover, statements submitted by the appellant and his 
representative, and on his behalf, indicate that, 
irrespective of VA notice, the appellant has actual knowledge 
of the basis for the prior denial, and of the kind of 
evidence that would be new and material.  An informal hearing 
dated in February 2009 clearly states the issue as a petition 
to reopen.  Moreover, the appellant's NOD, filed in June 2006 
demonstrates the appellant's understanding that his claim was 
originally denied due to the character of his discharge, as 
well as his essential contention that he received an upgraded 
discharge.  Accordingly, to the extent that VA's duty to 
notify applies in this case, and that such notice has been 
deficient, such deficiency has not resulted in any prejudice 
to the appellant or his claim.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007); Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).

II.  Analysis

VA benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a) (2008).  However, if it is established that the 
person in question was insane at the time of committing the 
offense leading to the discharge, that person is not 
precluded from benefits by that discharge. 38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).

As indicated above, in December 2004, the RO determined that 
the character of the appellant's discharge was a bar to VA 
compensation.  At the time of the December 2004 decision, the 
evidence of record contained the appellant's service 
treatment and service personnel records, which showed that 
the appellant received a discharge that was issued under 
conditions constituting a bar to payment of VA benefits.  The 
evidence also contained records from the service department 
showing that his initial undesirable discharge was 
subsequently upgraded, in June 1977, pursuant to the 
Department of Defense's (DOD's) special discharge review 
program (SDRP), to under honorable conditions.  

The Board notes, parenthetically, that this upgrade was 
granted pursuant to temporarily revised standards for 
upgrading other than honorable discharges from service during 
the Vietnam era.  However, in October 1977, Congress enacted 
legislation specifically for the purpose of denying 
entitlement to veterans benefits to individuals whose 
discharge upgrades were based solely on these more relaxed 
criteria, so that these individuals would not be provided any 
"unique or special advantages" over other former servicemen.  
Pub. L. No. 95-126, 91 Stat. 1106 (1977).  To carry out the 
"spirit and intent" of the law, the statute required that a 
discharge review board, established under 10 U.S.C.A. § 1553, 
review the SDRP upgrades on a case-by-case basis, under 
uniform standards historically consistent with criteria for 
determining honorable service.  If the upgrade is not 
warranted under these generally applicable standards, it has 
no effect, for purposes of establishing entitlement to VA 
benefits.  38 U.S.C.A. § 5303(e); 38 C.F.R. § 3.12(h).  
Pursuant to a compromise agreement on a related Senate bill, 
veterans could keep whatever upgraded discharge "paper" they 
received under any such "special"' program, but eligibility 
for VA benefits would be based on the "second" determination.  
123 Cong. Rec. 1307 (1977).

In August 1978, the appellant's discharge was again reviewed.  
The board made a final determination that the appellant would 
not qualify for upgrading under the new, uniform standards 
for discharge review.  

A Form DD-215 was issued in September 1978, correcting the 
original DD-214 to include: Discharge reviewed under Public 
Law 95-126 and a determination made that characterization of 
service was warranted by DOD SDRP 4 APR 1977.  When read in 
the context of the original DD-214, the effect of this 
correction is to reinstate the other than honorable 
discharge, for VA purposes.  

Thus, at the time of the December 2004 decision, the evidence 
of record clearly established that the appellant was not 
eligible for the VA compensation benefits he was seeking.  As 
the appellant did not initiate an appeal of that decision 
(see 38 C.F.R. § 20.200 (2008)), that decision is therefore 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the appellant.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008);  see also Hodge v. West, 155 F.3rd 1356 
(Fed. Cir. 1998).

In this appeal, the appellant filed a petition to reopen his 
claim in March 2006.  Regarding petitions to reopen filed on 
or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

The evidence received since the December 2004 decision 
consists primarily of duplicate copies of the review board 
documents already discussed.  Such evidence is not considered 
new, but is cumulative and redundant of evidence already of 
record.  

The appellant has also submitted statements written on his 
behalf by several acquaintances and family members, generally 
pertaining to his claim for VA compensation, but not 
addressing the basis for the prior denial.  This evidence 
does not relate to the basis for the prior denial, and is 
therefore not material.  

The evidence also includes medical records addressing the 
appellant's current medical condition.  However, as discussed 
above, those records do not address the matter of the 
appellant's sanity at the time he committed the offenses in 
service that resulted in his other than honorable discharge.  
Indeed, as discussed above, the appellant's representative 
has agreed that the appellant's sanity is not at issue.  
While this evidence can be considered "new," in that it was 
not before the RO in December 2004, it is not "material."  
That is, the evidence does not relate to the character of the 
appellant's discharge--the basis for the last prior final 
denial.  Thus, the new evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  

Additional evidence received since December 2004 also 
consists of the transcript  of the appellant's hearing, and 
written statements from him and  his representative in 
support of his claim.  The appellant's statements, to the 
extent that they address the character of his discharge, 
simply point to the upgraded discharge he received in 1977.  

The Board points out, however, that there is no dispute as to 
the essential facts pertinent to the underlying claim.  The 
appellant does not dispute the findings of the RO that he 
received an initial discharge from service under conditions 
other than honorable.  He also does not contend that he was 
insane at the time of the offenses resulting in his 
discharge.  The appellant's representative has agreed, in the 
February 2009 informal hearing, that "[i]t has not been 
claimed nor has it been shown that the appellant was insane 
at the time of committing the offenses causing his discharge 
in order to remove the bar to benefits.  38 C.F.R. § 3.12 
(b)."  The principal argument advanced by the appellant and 
his representative is that his undesirable discharge was 
upgraded in 1977 to under honorable conditions, and that this 
upgraded discharge should determine his entitlement to VA 
benefits.  In essence, the issue before the Board requires 
interpretation of the law, and not the facts, which are 
generally conceded.  

As such, the additional oral and written lay statements 
received, even if new, do not relate to an unestablished fact 
necessary to substantiate the claim, or raise a reasonable 
possible of allowance of the claim, and, hence, are not 
material for purposes of reopening the claim. 

Under these circumstances, the Board concludes that the 
criteria for reopening the claim as to whether the character 
of the appellant's discharge from his period of service from 
October 1967 to April 1969 is a bar to VA compensation are 
not met, and the December 2004 RO denial of this claim 
remains final.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).  As the appellant has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

ORDER

As new and material evidence has not been received, the 
petition to reopen the claim as to whether the character of 
the appellant's discharge from his period of service from 
October 1967 to April 1969 is a bar to VA compensation, is 
denied.



____________________________________________
JACQUELNE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


